Citation Nr: 1643742	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for migraine headaches.
 
2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to October 1974.
 
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from decisions of multiple Department of Veterans Affairs (VA) Regional Offices (ROs).
 
The Board notes that the RO reopened the claim for service connection for a back disability in a March 2011 supplemental statement of the case (SSOC) but denied the underlying issue of entitlement to service connection.  The Board notes, however, that since the most recent denial of August 2006, the Veteran submitted a service treatment record showing treatment for back pain in service.  This service treatment record was not part of the record at the time of the prior denials.  The Board finds that, due to the newly submitted service treatment record, this issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claim.  38 C.F.R. § 3.156(c) (2015).  The issue has been recharacterized on the title page accordingly.
 
Additionally, the Board notes that, in regards to the claim for service connection for migraine headaches, in the December 2009 rating decision the RO adjudicated the issue as a claim to reopen.  The RO found that the Veteran had not submitted a Notice of Disagreement within a year of the prior denial in February 2008.  However, the Board notes that the notice letter to the Veteran of the denial of the claim in February 2008, is date stamped on March 21, 2008.  The Veteran submitted a letter requesting service connection for migraine headaches on March 9, 2009 which contained additional argument regarding this issue to include reported treatment. The letter was received prior to the expiration of the year from the date of the notification letter.  The Board liberally construes the letter as a Notice of Disagreement which was timely received within a year of the notification letter.  Therefore, the issue has continued to be on appeal since the February 2008 rating decision and the pending claim is not a request to reopen a previously denied claim. The issue has been recharacterized on the title page accordingly.
 
A September 2011 report of general information states that the Veteran wanted to reschedule a videoconference hearing scheduled for September 2011.  In March 2014, the Veteran stated he no longer wanted a hearing.  Therefore, the hearing request is considered withdrawn.

As will be discussed below, the evidence of record suggests that the Veteran may be unable to work as a result of his service-connected disability.  See August 2016 medical records, Veteran statement.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the most recent VA medical records in the electronic claims folder are dated in June 2011.  It appears that the Veteran has received ongoing treatment from the VA.  In addition, the Veteran has contended that he has been in receipt of treatment for his migraine headaches while receiving psychiatric treatment from a VA provider in Salt Lake City, Utah.  On remand, recent VA medical records, to include any from the Salt Lake City VA medical center, should be obtained and added to the record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in August 2014 to determine whether back disorder was incurred in service.  The VA examiner found that the Veteran's chronic low back pain in service was most likely due to strain, and that there was no evidence of IVDS while in service, or significant injuries to the back that might have led to later development of IVDS.  Therefore, the examiner opined that the Veteran's lumbar disc disease, status post surgeries, was not due to or caused by the low back pain syndrome that occurred in service, but was most likely due to other causes or injuries post service.

The examiner noted that the Veteran had "no evidence of back problem during civilian exams (for DOE) in 1985 and 1986"; however, he did not address the 1986 letter from the Veteran's chiropractor which indicated the Veteran did have ongoing back complaints and treatment and in fact had a diagnosis of IVDS.  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

As such, on remand, the examiner should be asked to provide an opinion as to whether the Veteran's back disability is related to service that specifically addresses all of the evidence of record, to include evidence from the Veteran's private chiropractor showing complaints and treatment of back pain as well as a diagnosis of IVDS in July 1986.   

The Veteran was also provided with a VA examination to determine whether he had migraines secondary to his service-connected PTSD.  He was provided with an examination in August 2014.  The examiner noted the Veteran's reports of headaches, but found that his reports were not consistent with voluminous record review that reflected no headaches.  Essentially, the examiner determined that the Veteran does not have a current headache disability or migraines.  However, the Veteran provided lay statements describing his ongoing headaches.  He is competent to report these symptoms, as they are within the realm of his personal knowledge and perceived through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, as there is no contradictory evidence in the claims file, his reports are credible.  Finally, the Veteran has submitted evidence that he has undergone acupuncture to treat his migraines.

As there is competent, credible evidence that the Veteran has a current headache disorder or migraines, the Veteran should be provided with another VA examination to determine whether these headaches are caused or aggravated by his service-connected PTSD.  The examiner should address his reports of ongoing migraines, and any evidence of migraines included in VA medical records added to the file. 

With respect to the issue of PTSD, the Board notes that the AOJ did not complete the actions directed in the July 2014 Board remand, specifically, the AOJ did not consider all of the newly associated evidence showing treatment for PTSD and issue a Supplemental Statement of the Case (SSOC).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, as the claim for a TDIU is dependent upon a determination of the Veteran's claim seeking a higher rating for his service-connected PTSD, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim seeking a higher rating for his PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment since June 2011, including but not limited to the Salt Lake City, Utah and Grand Junction, Colorado VA medical Centers.

2.  After any additional VA medical records have been associated with the record, schedule the Veteran for a VA examination to determine the etiology of his back disorder.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability, to include IVDS, was caused by or is etiologically related to any incident of active duty.  

In so opining, the examiner must specifically address the July 1986 letter from the Veteran's private chiropractor reflecting back complaints and treatment and a diagnosis of IVDS.

The examiner must provide a rationale for the provided opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  After any additional VA medical records have been associated with the record, schedule the Veteran for a VA examination to determine the etiology of his headache disorder/migraines.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder had its onset in service or is otherwise the result of a disease or injury in service;

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder has been caused by his service-connected PTSD; 

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current headache /migraine disorder has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
 
4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims, to include the issue of entitlement to an increased rating for PTSD and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

